Motions Granted in Part; Motion for Sanctions Denied; Order filed
September 17, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00523-CV
                                    ____________

                          MARK THUESEN, Appellant

                                          V.

  CATHERINE E. SCHOOLAR, INDIVIDUALLY; CANDACE GARCIA,
     INDIVIDUALLY; AARON NEIL CARPENTER, INDIVIDUALLY
      AND CRAIG PHILLIP MALISOW, INDIVIDUALLY, Appellees


                    On Appeal from the 151st District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-49262A


                                      ORDER

      Appellant is not represented by counsel in this appeal. The record was due
August 22, 2013, but the clerk’s record has not yet been filed. Appellant filed a
motion to compel the filing of the clerk’s record. We GRANT the motion. The
court has notified the Harris County District Clerk that the record is past due. If the
record is not timely filed in response to the court’s notice, the court will issue an
appropriate order. See Tex. R. App. P. 37.3(a).
      Appellant filed a brief on August 15, 2013. In response, appellees filed a
motion to strike the brief and for sanctions. Appellees complain that appellant’s
brief exceeds the word limit set out in the Texas Rules of Appellate Procedure. See
Tex. R. App. P. 9..4(i)(2)(B). In addition, the brief does not contain citations to the
record. See Tex. R. App. P. 38.1(d), (g), and (i). An appellate court may not
consider documents attached as exhibits or appendices to briefs that are not part of
the appellate record. Nguyen v. Intertex, Inc., 93 S.W.3d 288, 292-93 (Tex. App.—
Houston [14th Dist.] 2002, no pet.).

      Appellant filed a response to the motion to strike and for sanctions.
Appellant asserted that he understood from personnel in this court’s clerk’s office
that he was permitted to file a brief containing the total word limit for a party,
apparently without consideration of appellant’s right to file a reply brief in
response to appellees’ brief. Litigants who appear pro se must comply with the
applicable procedural rules and are held to the same standards that apply to
licensed attorneys. See Mansfield State Bank v. Cohn, 573 S.W.2d 181, 185 (Tex.
1978); Steffan v. Steffan, 29 S.W.3d 627, 631 (Tex. App.—Houston [14th Dist.]
2000, pet. denied).

      Accordingly, we GRANT appellees’ motion to strike appellant’s brief. We
DENY appellees’ request for sanctions. See Tex. R. App. P. 45. Pursuant to Rules
9.4(j) and 38.9(b), we ORDER appellant to file a corrected brief complying with
the rules of appellate procedure on or before thirty days after the clerk’s record
is filed, subject to any requests for extensions of time that may be granted. See
Tex. R. App. P. 38.9. If appellant fails to file a brief in substantial compliance with
the Rules of Appellate Procedure as ordered herein, the appeal will be dismissed
for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM


                                          2